--------------------------------------------------------------------------------

[exhibit10-16xu001.jpg] 

COUNTERPATH, LLC

EMPLOYMENT AGREEMENT

THIS AGREEMENT is effective the 1st day of January 1, 2019.

BETWEEN

COUNTERPATH, LLC, formed under the laws of the State of Delaware and having an
office at 117 N. Jefferson Street, Suite 307, Chicago, IL 60661.

(hereinafter referred to as the "Company")

AND

Todd Carothers having an address for notice at ***.

(hereinafter referred to as the "Employee")

WHEREAS:

A. BridgePort Networks, Inc. ("BridgePort") and the Company are wholly-owned
subsidiaries of CounterPath Corporation. The Company is principally engaged in
the business of researching, developing and marketing VoIP/IP Telephony software
products (the "Company's Business");

B. The Employee has worked continuously for BridgePort since October 12, 2009;

C. All employees of BridgePort transferred to CounterPath, LLC on January 1,
2019 under their existing employment terms; and

D. This Agreement summarizes the amendments made over the Employee's employment
term and confirms the Employee's tax obligations thereunder.

NOW THEREFORE THIS AGREEMENT WITNESSES that for good consideration, the Company
hereby employs the Employee on the following terms and conditions:

1. Term of Employment. Subject to the provisions for termination set forth
below, the Employee's employment with the Company, shall continue until
terminated in accordance with this Agreement.

2. Salary & Benefits. The Company shall pay the Employee a salary of
US$17,500.00 per month for the services of the Employee, payable at regular
payroll periods established by the Company. The Employee's salary will be
subject to deductions for Income Tax and Social Security remittances
(collectively the "Government Deductions"). The Company shall also continue to
provide the Employee with (a) extended medical and dental insurance coverage as
provided to other employees of the Company, (b) participation in a discretionary
bonus & incentive plan which shall provide the Employee the ability to earn
discreet bonuses based on CounterPath Corporation's achievement of recognized
revenue in accordance with the schedule below, and (c) participation in
CounterPath Corporation's Employee Share Purchase Plan and the Company's 401(k)
plan in accordance with the terms of those plans.

--------------------------------------------------------------------------------

CounterPath, LLC
Employment Agreement
Page 1 of 5

--------------------------------------------------------------------------------


Quarterly Revenue Threshold

Applicable Bonus(1)

Less than $3.0 million

Nil

At or above $3.0 million and less than $3.5 million

$8,000.00

At or above $3.5 million and less than $4.0 million

$16,000.00

At or above $4.0 million and less than $4.5 million

$24,000.00

At or above $4.5 million and less than $5.0 million

$32,000.00

At or above $5.0 million

0.75% of revenue

(1) This bonus shall be determined quarterly in accordance with the CounterPath
Sales Compensation Plan and will be reviewed annually.

3. Tax Obligations.  In the event that the Company is required to remit
withholding taxes on behalf of the Employee to the Canada Revenue Agency
("CRA"), the Employee agrees to repay any refund amounts received from the CRA
to the Company.

4. Duties and Position. The Company will employ the Employee in the capacity of
Executive Vice President of Sales, Marketing & Product. The Employee's duties
shall include those commonly associated with the aforesaid capacity. The
Employee will report to the Chief Executive Officer or such person designated by
the Chief Executive Officer (hereafter referred to as "Manager") and will comply
with all lawful instructions given by his Manager.

5. Policies and Procedures. The Employee shall abide by all policies and
procedures defined by the Company. These policies and procedures may be updated
and changed at any time at the discretion of the Company.

6. Privacy. The Company may monitor and/or review all email, voice mail,
Internet browser usage and phone calls when deemed necessary by the Company
without prior notice.

7. Devote Full Time to Company. The Employee will use his best efforts to
promote the interests of the Company. The Employee will devote full time (unless
otherwise agreed to by the Company), attention and energies to the Company's
Business, and during employment with the Company, will not engage in any other
business activity, regardless of whether such activity is pursued for profit,
gain, or other pecuniary advantage. The Employee is not prohibited from making
personal investments in any other businesses provided those such businesses are
not engaged in activities which are or may be competitive with the Company's
Business and provided such investments do not require the Employee's active
involvement. The Employee shall not commit or purport to commit the Company to:

(a) any financial obligation or liability in excess of $10,000, or

(b) sell or encumber any part of the assets of the Company.

8. Confidentiality. The Employee will not, during or after the term of his
employment, reveal any confidential information or trade secrets of the Company
to any person, firm, corporation, or entity. If the Employee reveals or
threatens to reveal any such information, the Company shall be entitled to an
injunction restraining the Employee from disclosing same, or from rendering any
services to any entity to whom said information has been or is threatened to be
disclosed. The right to secure an injunction is not exclusive, and the Company
may pursue any other remedies it has against the Employee for a breach or
threatened breach of this condition, including the recovery of damages from the
Employee. The Confidentiality and Non-Competition Agreement previously entered
into between the Company and the Employee will remain in force as a condition of
employment.

--------------------------------------------------------------------------------

CounterPath, LLC
Employment Agreement
Page 2 of 5

--------------------------------------------------------------------------------

9. Reimbursement of Expenses. The Employee may incur reasonable expenses for
furthering the Company's Business, including expenses for entertainment, travel,
and similar items. The Employee will obtain prior acceptance of the expenses
from his Manager. The Company shall reimburse the Employee for all business
expenses after the Employee presents a pre-approved itemized account of
expenditures including original receipts, which is approved by his Manager
pursuant to Company policy.

10. Vacation. The Employee shall be entitled to a yearly paid vacation of four
(4) weeks and increases as approved by the Company. The Employee shall have due
regard to the policies of the Company relating to the scheduling of vacations
and the reasonable directions of his Manager.  Such vacation may be taken as
earned and will be subject to the Company's policies relating to the scheduling
and limitations on carry-over of vacations.

11. Disability. It is understood and agreed that while the Employee is entitled
to receive payments under any disability insurance plan for employees of the
Company (when established by the Company), then the Employee will not be
entitled during such time, to receive the salary set out in Section 2 (Salary &
Benefits). The Employee's full compensation will be reinstated upon the
Employee's return to work on a full-time basis.

12. Termination of Employment by the Company.

12.1 Notwithstanding anything to the contrary contained in this Agreement, the
Company may terminate the Employee's employment and this Agreement at any time
by providing 30 days' notice, payment of severance as set out in Section 14
(Severance) in lieu of notice, or a combination thereof at the Company's sole
discretion.  At the Company's discretion, the Employee will continue to perform
his duties and will be paid his regular salary up to the date of termination.
Any severance payable will be less applicable Government deductions.

12.2 Notwithstanding anything to the contrary contained in this Agreement; the
Company may terminate the Employee's employment without notice and/or payment of
any severance allowance, if the Employee commits any of the following:

(a) an act of fraud, dishonesty, negligent performance of employment duties or
the dereliction of employment duties;

(b) a breach of the terms of this Agreement or the Confidentiality and
Non-Competition Agreement, which breach is not fully corrected by the Employee
within 5 days of notice from the Company; or

(c) any act or omission which constitutes "just cause" for dismissal under the
laws of the State of Illinois.

13. Termination of Employment by the Employee. The Employee may, without cause,
terminate his employment upon 30 days' written notice to the Company. Following
such notice from the Employee, the Company may require the Employee to perform
his duties to the date of termination and the Employee will be paid his regular
salary to date of termination. If the Company does not require the Employee to
remain for the duration of his notice, the Company may pay to the Employee the
lessor of his regular pay to the end of the notice period or severance pay in
accordance with the provisions of the State of Illinois. If the Employee
terminates his employment with the Company, the Company is not required to pay
Severance as set out in Section 14 (Severance).

--------------------------------------------------------------------------------

CounterPath, LLC
Employment Agreement
Page 3 of 5

--------------------------------------------------------------------------------

14. Severance.  Post-termination severance shall be paid to the Employee based
upon the following schedule:

(a) If the Employee is terminated pursuant to Section 12.1 (Termination of
Employment by the Company), the Company will pay to Employee (1) the equivalent
of one year of base salary (less any salary payments made since notice was given
under Section 12.1; (2) medical and dental insurance coverage as set out in
Section 2 (b) (Salary & Benefits) under the current co-share arrangements, for a
period of 12 months, less the period since notice was given under Section 12.1;
and (3) unless Section 23 (Change of Control) applies, one-twenty-forth (1/24)
of the number of Options granted, in accordance with Section 1.3 of each of the
Stock Option Agreement(s) between the parties, each grant multiplied by the
number of months the Employee worked for the Company from the date of each
respective grant, shall immediately vest and become exercisable. Should the
Employee receive medical and dental insurance coverage elsewhere, the Employee
shall inform the Company and the Company shall cease providing such benefits.

(b) If the Employee is terminated pursuant to Section 12.2 (Termination of
Employment by the Company) or Section 13 (Termination of Employment by the
Employee), the Company is not required to pay Severance.

15. Death Benefit. If the Employee dies during the term of employment, the
Company shall pay to the Employee's estate the Employee's prevailing salary less
Government Deductions up to and including the end of the month in which death
occurred.

16. Assistance in Litigation. Employee shall upon reasonable notice and at the
Company's expense, furnish such information and proper assistance to the Company
as it may reasonably require in connection with any litigation in which it is,
or may become, a party either during or after employment. The Employee may, at
his option and at the Company's expense, retain a lawyer to attend with the
Employee at any legal proceedings, which the Company requires the Employee to be
present at.

17. Effect on Prior Agreements. This Agreement supersedes any prior employment
agreement between the Company or any predecessor of the Company and the
Employee.

18. Severability. If, for any reason, any provision of this Agreement is held
invalid, all other provisions of this Agreement shall remain in effect. If this
Agreement is held invalid or cannot be enforced, then to the full extent
permitted by law, any prior agreement between the Company (or any predecessor
thereof) and the Employee shall be deemed reinstated as if this Agreement had
not been executed.

19. Assumption of Agreement by Company's Successor and Assignees. The Company's
rights and obligations under this Agreement will enure to the benefit and be
binding upon the Company's successors and assignees.

20. Oral Modifications Not Binding. Oral modifications to this Agreement shall
have no effect. This Agreement may be modified only by a written agreement
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

--------------------------------------------------------------------------------

CounterPath, LLC
Employment Agreement
Page 4 of 5

--------------------------------------------------------------------------------

21. Notices. Except as otherwise expressly provided herein, any and all notices
or demands which must or may be given hereunder or under any other instrument
contemplated hereby shall be given by delivery in person or by regular mail or
by facsimile transmission to the parties' respective address set out on the
first page of this Agreement. All such communications, notices or presentations
and demands provided for herein shall be deemed to have been delivered when
actually delivered in person to the respective party, or if mailed, then on the
date it would be delivered in the ordinary course of mail, or if sent by
facsimile transmission, on the date of receipt of confirmation that the
transmission has been received. Any party may change their address hereunder on
twenty days' notice to the other party in compliance with this section.

22. General. Time will be of the essence hereof. The Employee acknowledges and
declares that he has been provided with sufficient time and opportunity to
consider all factors relating to this Agreement, has retained and consulted
independent counsel to advise him, or in the alternative has elected to waive
his right to retain and consult independent counsel. He further acknowledges and
declares that he has read and understands the terms of this Agreement and has
signed it voluntarily with full awareness of its consequences. This Agreement
may not be assigned by the Employee without the express written consent of the
Company. Wherever the singular masculine or neuter is used in this Agreement,
the same shall be construed as meaning the plural or feminine, and vice versa,
where the contest or the parties so require. The headings used herein are for
convenience of reference only and shall not affect the interpretation of this
Agreement. Facsimile or Photostat copies of signatures are acceptable and are of
the same force and effect as original signatures for all intents and purposes.
The waiver by either party of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. The
provisions of Section 8 (Confidentiality) and Section 18 (Severability) herein
shall survive the termination of the Employee's employment and this Agreement.
This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument. The preambles or recitals hereto are
hereby incorporated herein and form an integral part of this Agreement. This
Agreement shall enure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.

23. Change of Control. If there is either a change of control (to the extent of
at least 50.01% of the equity of CounterPath Corporation) all options, which
have not vested in accordance with the Stock Option Agreement(s) between the
parties, shall immediately vest and become exercisable.

IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the date first above written.

COUNTERPATH, LLC | Todd Carothers   |     |     |  

/s/ David Karp                                         


| /s/ Todd Carothers                                        
(Authorized Signature) | Signature of Employee   |     | April 24, 2019         
                                    
  | Date Signed

 

--------------------------------------------------------------------------------

CounterPath, LLC
Employment Agreement
Page 5 of 5

--------------------------------------------------------------------------------